          Case 4:20-mc-00005-SHR Document 1 Filed 07/22/20 Page 1 of 5



1    MICHAEL BAILEY
     United States Attorney
2    District of Arizona
     KATHERINE V. FOSS
3    Assistant U.S. Attorney
     State Bar No. 029124
4    United States Courthouse
     405 W. Congress Street, Suite 4800
5    Tucson, Arizona 85701
     Telephone: 520-620-7300
6    Email: Katherine.foss@usdoj.gov
     Attorneys for United States of America
7
                             IN THE UNITED STATES DISTRICT COURT
8
                                   FOR THE DISTRICT OF ARIZONA
9
10        In re:                                                    4:XX-mc-XXXXX-XXX
11        LETTER OF REQUEST FROM THE
          OBOLONSKYI DISTRICT COURT OF                             PETITION FOR ORDER
12        KYIV, UKRAINE;                                            UNDER 28 U.S.C. 1728
13        MATTER OF LIUDMYLA PETRIVNA
          KOZLOVSKA v. PUBLIC
14        ORGANIZATION “STOP
          CORRUPTION”
15
16             The United States of America, by its undersigned attorneys, petitions this Court for
17   an order pursuant to Section 1782, Title 28, United States Code, in the form submitted,
18   directing the providing of evidence in the form of documentation from Domain by Proxy
19   LLC and GoDaddy.com LLC, who, it has been determined, can be found within the
20   jurisdiction of this Court, pursuant to the terms and conditions set forth in the Letter
21   Rogatory issued by the Obolonskyi District Court of Kyiv, Ukraine. The Letter Rogatory
22   is attached hereto as Exhibit 1. This request is authorized by the Convention on Taking
23   Evidence Abroad, 23 UST 2555, TIAS 7444.
24   I.        Authority to Grant a Foreign Request For Assistance.
25             Title 28, United States Code, ' 1782(a), provides in pertinent part that:
26             [t]he district court of the district in which a person resides or is found may order
               him to give his testimony or statement or to produce a document or other thing for
27             use in a proceeding in a foreign or international tribunal, including crimina l
               investigations conducted before formal accusation. The order may be made pursuant
28             to a letter rogatory issued, or request made, by a foreign or international tribunal, or
       Case 4:20-mc-00005-SHR Document 1 Filed 07/22/20 Page 2 of 5



            upon the application of any interested person . . . .
1
2    28 U.S.C. ' 1782(a). This statute was enacted " . . . to improve United States judicia l
3    procedures for . . . obtaining evidence in the United States in connection with proceedings
4    before foreign and international tribunals . . . ." Sen. Rep. No. 1580, 88th Cong., 2d Sess.
5    1 (1964), reprinted in 1964 U.S. Code Cong. & Admin. News 3782. This statute "is the
6    product of congressional efforts, over the span of 150 years, to provide federal-cour t
7    assistance in gathering evidence for use in foreign tribunals."      Intel Corp. v. Advanced
8    Micro Devices, Inc., 542 U.S. 241, 247 (2004).
9    II.    The Statutory Requirements.
10          A District Court has the authority to issue orders in support of a request for judicia l
11   assistance if the following statutory factors are met: (1) the request must be made “by a
12   foreign or international tribunal" or by "any interested person"; (2) the request must seek
13   evidence, whether it be the "testimony or statement" of a person or the production of "a
14   document or other thing"; (3) the evidence must be "for use in a proceeding in a foreign
15   or international tribunal"; and (4) the person from whom discovery is sought must reside
16   or be found in the district of the district court ruling on the application for assistance. 28
17   U.S.C. ' 1782(a); In re Clerici, 481 F.3d 1324, 1331-32 (11th Cir. 2007), cert. denied, 552
18   U.S. 1140 (2008).
19   III.   Discretionary Considerations.
20          Once the statutory elements are met, a district court is authorized to grant the request
21   for assistance, but is not required to do so. Intel Corp. v. Advanced Micro Devices, 542
22   U.S. at 264. The Supreme Court has suggested four factors to be considered by the Distric t
23   Court in exercising its discretion to grant the request for assistance: (1) whether the
24   information is sought from a participant in the foreign litigation and readily available to
25   the foreign tribunal, or whether the information is sought from a non-participant beyond
26   the reach of the foreign tribunal absent the judicial assistance requested; (2) the nature and
27   character of the foreign tribunal and proceedings, and the receptivity of that foreign tribuna l
28


                                                  -2-
       Case 4:20-mc-00005-SHR Document 1 Filed 07/22/20 Page 3 of 5




1    to assistance from U.S. courts; (3) whether the request conceals an attempt to circumve nt
2    foreign proof-gathering restrictions or other policies of a foreign country or the United
3    States; and (4) whether, in the event the request is unduly burdensome, it should be trimmed
4    or denied. Intel Corp. v. Advanced Micro Devices, 542 U.S. at 264-65; In re Clerici, 481
5    F.3d at 1334.
6    IV.    Authority to Appoint a Commissione r.
7           Section 1782 further provides that a District Court:
8           may direct that the testimony or statement be given, or the document or other thing
            be produced, before a person appointed by the court. By virtue of his appointme nt,
9           the person appointed has power to administer any necessary oath and take the
            testimony or statement. The order may prescribe the practice and procedure, which
10          may be in whole or part the practice and procedure of the foreign country or the
            international tribunal, for taking the testimony or statement or producing the
11          document or other thing. To the extent that the order does not prescribe otherwise,
            the testimony or statement shall be taken, and the document or other thing produced,
12          in accordance with the Federal Rules of Civil Procedure.
13
14   28 U.S.C. ' 1782(a). Where a foreign request for judicial assistance is made through the

15   United States Department of Justice, a petition is typically presented by an Assistant United
16   States Attorney who also requests to be appointed as the Commissioner to conduct the
17   necessary discovery in aid of the request for assistance. See, e.g., In re Clerici, 481 F.3d

18   at 1329; Young v. United States Dep't of Justice, 882 F.2d 633, 635 (2nd Cir. 1989), cert.

19   denied. 493 U.S. 1072 (1990).
20   V.     Authority to Establish the Evidence-Collecting Procedure.
21          A District Court empowers a Commissioner to collect evidence using a procedure

22   prescribed by the Court.    A District Court has "complete discretion in prescribing the

23   procedure to be followed." In re Letter of Request from the Crown Prosecution Service of

24   the United Kingdom, 870 F.2d 686, 693 (D.C. Cir. 1989), citing 1964 U.S.C.C.A.N. at

25   3789. When a District Court's order fails to specify a procedure by which a Commissio ner

26   is to collect the evidence, the Federal Rules of Civil Procedure apply.        In re Letters

27   Rogatory from the Tokyo District Prosecutor's Office, Tokyo, Japan, 16 F.3d 1016, 1019

28


                                                 -3-
       Case 4:20-mc-00005-SHR Document 1 Filed 07/22/20 Page 4 of 5




1    (9th Cir. 1994); In re Letter of Request from the Supreme Court of Hong Kong, 138 F.R.D.
2    27, 31 (S.D.N.Y. 1991). However, as § 1782 makes clear, when a
3    District Court does specify a procedure other than one in accordance with the Federal Rules
4    of Civil Procedure, the alternative procedure shall apply. 28 U.S.C. ' 1782(a).
5    VI.    Ex Parte Application.
6           "Letters Rogatory are customarily received and appropriate action taken with
7    respect thereto ex parte." In re Letters Rogatory From Tokyo Dist., 539 F.2d 1216, 1219
8    (9th Cir. 1976); In Re the Republic of Ecuador, 2010WL3702427, * 2 (N.D. Cal. 2010),
9    citing numerous cases. Persons with objections to the requests will likely have notice
10   thereof and may raise such objections by appropriate motions in response to any subpoena
11   served by the commissioner. Id.
12   VII.   This Request.
13          All of the requirements set forth in 28 U.S.C. ' 1782 are met in this case. First, the
14   request was made by an international tribunal, the Obolonskyi District Court of Kyiv,
15   Ukraine. Second, there is a proceeding pending in that court, and the information being
16   sought is for the use in that proceeding by that court. Finally, it has been determined that
17   Domain by Proxy LLC and GoDaddy.com LLC are located within the jurisdiction of this
18   Court. Based upon the facts set forth herein, this Request is of the type that Congress
19   contemplated when it enacted ' 1782 and expanded the authority of District Courts to assist
20   foreign tribunals. See, e.g., Lopes v. Lopes, 2006WL1308542 (11th Cir. 2006) (granting
21   request for discovery of financial assets for foreign divorce proceeding).
22          WHEREFORE, on behalf of the requesting foreign authority and pursuant to 28
23   U.S.C. ' 1782, undersigned counsel petitions the Court to appoint the undersigned as
24   Commissioner in this matter with the authority to issue appropriate subpoenas for
25   documents and testimony relevant to the foreign request for assistance. A proposed order
26   granting this requested relief is submitted with this petition.
27   ///
28


                                                  -4-
        Case 4:20-mc-00005-SHR Document 1 Filed 07/22/20 Page 5 of 5




1             RESPECTFULLY SUBMITTED this 22nd day July, 2020.
2
                                                       MICHAEL BAILEY
3                                                      United States Attorney
                                                       District of Arizona
4
5                                                      s/ Katherine V. Foss
                                                       KATHERINE V. FOSS
6                                                      Assistant U.S. Attorney
7
8                                              CERTIFICATE OF SERVICE
9           I hereby certify that on July 23, 2020, I served the attached document by first class
     mail, on the following, who are not registered participants of the CM/ECF System:
10
     Domains By Proxy, LLC
11
     Attn: Legal Department
12   14455 North Hayden Road
     Scottsdale, Arizona 85260
13
14   GoDaddy.com, LLC
     Attn: Legal Department
15   14455 North Hayden Road
16   Scottsdale, Arizona 85260
17
     s/ Pamela Vavra
18   Petition for Order Under 28 U.S.C. 1728

19
20
21
22
23
24
25
26
27
28


                                                        -5-
